United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hopkinsville, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2361
Issued: May 11, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 28, 2008 appellant timely appealed the August 18, 2008 merit decision of the
Office of Workers’ Compensation Programs, which granted an additional schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant has more than 12 percent permanent impairment of the left
upper extremity.
FACTUAL HISTORY
This case was previously before the Board. Appellant, a 46-year-old letter carrier, has an
accepted claim for left ulnar neuropathy and left brachial neuritis, which arose on
February 4, 2000. On August 8, 2006 the Office granted a schedule award for eight percent

impairment of the left upper extremity.1 By decision dated May 31, 2007, the Board set aside the
schedule award and remanded the case for further medical development.2
In a June 27, 2007 report, Dr. John W. Lamb, a Board-certified orthopedic surgeon and
Office referral physician, found four percent impairment of the left upper extremity due to
sensory deficit involving the ulnar nerve. According to him, appellant reached maximum
medical improvement by January 1, 2001, which was approximately three months after
undergoing surgery.3
In a decision dated July 16, 2007, the Office denied appellant’s claim for a schedule
award. It found that appellant’s “condition [had] not yet reached a fixed and permanent state....”
On appeal, the Board set aside the July 16, 2007 decision. The Board noted that contrary to the
Office’s finding, there was evidence indicating appellant had reached maximum medical
improvement.4
On remand, the Office referred the case record to its district medical adviser,
Dr. Howard P. Hogshead, a Board-certified orthopedic surgeon. In a June 16, 2008 report,
Dr. Hogshead concurred with Dr. Lamb’s finding of four percent impairment of the left upper
extremity. He also noted that appellant reached maximum medical improvement on
January 1, 2001. Additionally, Dr. Lamb was asked to “indicate whether there [was] an
additional permanent functional loss of use of the [left upper extremity], less the eight percent
previously paid.” He wrote “No” in the margin adjacent to the Office’s instructions.
By decision dated August 18, 2008, the Office awarded an additional 4 percent
impairment, for a total left upper extremity impairment of 12 percent.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.5 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice under the law, good administrative practice requires the use of uniform
1

The Office relied on the June 8, 2006 impairment rating of Dr. James W. Dyer, a Board-certified orthopedic
surgeon and district medical adviser, whose eight percent impairment rating was based on Grade 4 motor and
sensory deficits of the left ulnar nerve, below elbow.
2

Docket No. 06-2097 (issued May 31, 2007). The Board found that Dr. Dyer’s opinion was not sufficiently
rationalized. It was also unclear how he concluded that appellant reached maximum medical improvement on
March 23, 2006.
3
4

The Office had authorized a September 27, 2000 left ulnar nerve transposition.

Docket No. 07-2340 (issued June 6, 2008).
incorporated herein by reference.

The Board’s May 31, 2007 and June 6, 2008 decisions are

5

For a total, or 100 percent loss of use of an arm, an employee shall receive 312 weeks’ compensation. 5 U.S.C.
§ 8107(c)(1) (2006).

2

standards applicable to all claimants. The implementing regulations have adopted the American
Medical Association, Guides to the Evaluation of Permanent Impairment as the appropriate
standard for evaluating schedule losses.6 Effective February 1, 2001, schedule awards are
determined in accordance with the A.M.A., Guides (5th ed. 2001).7
The Act and implementing regulations provide for the reduction of compensation for
subsequent injury to the same schedule member.8 Benefits payable under section 8107(c) shall
be reduced by the period of compensation paid under the schedule for an earlier injury if:
(1) compensation in both cases is for impairment of the same member or function or different
parts of the same member or function; and (2) the latter impairment in whole or in part would
duplicate the compensation payable for the preexisting impairment.9
ANALYSIS
Appellant has not submitted evidence of an impairment in excess of the combined
12 percent left upper extremity awards he has already received. In fact, it is questionable
whether appellant even has a 12 percent left upper extremity impairment. The eight percent
award appellant received in August 2006 was based on combined motor and sensory deficits of
the ulnar nerve “below elbow.” The most recent four percent award was premised on a sensory
deficit of the left ulnar nerve “below the forearm.” Both Dr. Dyer and Dr. Lamb identified
Table 16-15, A.M.A., Guides 492, as support for their respective awards.
It appears appellant may have actually been compensated twice for the same sensory
deficit of the ulnar nerve. Moreover, Dr. Hogshead, the latest Office medical adviser, was asked
to comment on whether “there [was] an additional permanent functional loss of use of the [left
upper extremity], less the eight percent previously paid.” Although the question was not artfully
drafted, the gist of the Office’s inquiry was whether appellant had a greater impairment than the
previous award of eight percent. Dr. Hogshead’s response was an unequivocal “No.” Despite
his response, the Office awarded an additional four percent impairment of the left upper
extremity. To the extent the Office disagreed in part with Dr. Hogshead’s opinion, the basis for
any presumed disagreement is not readily apparent from the August 18, 2008 schedule award.
CONCLUSION
The evidence does not establish entitlement to a schedule award greater than already
awarded.

6

20 C.F.R. § 10.404 (2008).

7

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003).

8

5 U.S.C. § 8108; see 20 C.F.R. § 10.404(c).

9

20 C.F.R. § 10.404(c)(1), (2).

3

ORDER
IT IS HEREBY ORDERED THAT the August 18, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 11, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

